Case 2:20-cv-02609-WJM-MF Document 21 Filed 11/17/20 Page 1 of 4 PageID: 479




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 SUNDESA, LLC d/b/a THE
 BLENDERBOTTLE COMPANY,

                Plaintiff,                                        20-cv-2609
                                                                   OPINION
        v.

 TEJARAH INTERNATIONAL INC.
 d/b/a/ KITCHSMART,

                Defendants.


WILLIAM J. MARTINI, U.S.D.J.:
       This matter arises out of Defendant Tejarah International Inc. d/b/a/ Kitchsmart’s
(“Defendant”) alleged violation of Plaintiff Sundesa, LLC d/b/a The BlenderBottle
Company’s (“Plaintiff”) intellectual property rights. The matter comes before the Court on
Plaintiff’s motion for attorneys’ fees and costs. ECF No. 15. For the reasons set forth
below, the motion is GRANTED.
 I.         BACKGROUND
      The facts and procedural history of this case were set forth the Court’s August 25,
2020 opinion granting in part Plaintiff’s motion for default judgment (the “DJ Opinion”),
ECF No. 9, familiarity with which is assumed.
       In the DJ Opinion, the Court found that this case was “exceptional” within the
meaning of 35 U.S.C. § 285, and that Plaintiff was therefore entitled to attorneys’ fees,
because Defendant “blatantly and intentionally infringed on [Plaintiff’s] patents, even after
receiving notice from Plaintiff.” DJ Op. at 4. The Court ordered Plaintiff to submit evidence
and a separate brief in support of its request for attorneys’ fees and costs. ECF No. 10. Now
before the Court is Plaintiff’s motion for attorneys’ fees and costs.
II.         DISCUSSION
       Plaintiff seeks $29,903.00 in attorneys’ fees and $562.80 in costs. Because the Court
has already found that an award of attorneys’ fees and costs is warranted in this case, the
only task left for the Court is to determine the reasonableness of the amount requested by
Plaintiff.
       A.     Attorneys’ Fees
      In determining whether Plaintiff’s request for attorneys’ fees is reasonable, the
Court must calculate a ‘lodestar’ amount equal to the number of hours reasonably expended
Case 2:20-cv-02609-WJM-MF Document 21 Filed 11/17/20 Page 2 of 4 PageID: 480




multiplied by a reasonable hourly rate. Blakey v. Cont’l Airlines, Inc., 2 F. Supp. 2d 598,
602 (D.N.J. 1998). In making this calculation, the Court must “carefully and critically
evaluate the hours and the hourly rate set forth by counsel.” J &J Snack Foods, Corp. v.
Earthgrains Co., No. 00-6230, 2003 WL 21051711, at *6 (D.N.J. May 9, 2003). The party
seeking attorneys’ fees, here Plaintiff, has the burden of producing sufficient evidence that
“its requested hourly rates and the hours it claims are reasonable.” Interfaith Cmty. Org. v.
Honeywell Int’l, Inc., 426 F.3d 694, 703 n.5 (3d Cir. 2005). “Even if the fee motion is
unopposed, the party seeking fees still must meet its burden of proving reasonableness.”
Spectrum Produce Distrib., Inc. v. Fresh Mktg., Inc., No. 11-6368 (JBS/KMW), 2012 WL
2369367, at *3 (D.N.J. June 20, 2012).
              1.     Reasonable Hourly Rate
        In calculating the lodestar, the Court “must first determine the appropriate hourly
rate for each person rendering services.” Source Search Techs., LLC v. Kayak Software
Corp., 2016 WL 1259961, at *9 (D.N.J. Mar. 31, 2016). For Plaintiff to meet its burden
that the hourly rates charged by its counsel are reasonable, it “must produce evidence – in
addition to [counsel’s] own affidavits – that the requested rates are in line with those
prevailing in the community for similar services by lawyers of reasonably comparable skill,
experience, and reputation.” Spectrum Produce, 2012 WL 2369367, at *4 (quoting Blum
v. Stenson, 465 U.S. 886, 896 n.11 (1984)).
        Here, Plaintiff was represented by two firms: Knobbe, Martens, Olson & Bear, LLP
(“Knobbe Martens”) and McCarter & English, LLP (“McCarter”). In support of its request
for attorneys’ fees for both firms, Plaintiff submitted the Declaration of Nicole R. Townes,
a partner with Knobbe Martens (the “Townes Declaration”). ECF No. 15-2. The Townes
Declaration includes an itemization of the requested amount of attorneys’ fees identifying
the time spent and fees incurred in litigating this case broken down by (1) the general
activity on which time was spent; (2) the firm performing the work associated with such
activity; and (3) whether the time spent on each activity was spent by an attorney or a
paralegal at each firm. Townes Decl. ¶ 4. In addition, attached to the Townes Declaration
are monthly invoices prepared by both firms with detailed time entries and billing rates of
the individuals who have worked on this matter. See id. Exs. A-M. Finally, Plaintiff has
submitted excerpts from the 2019 Economic Survey of the American Intellectual Property
Law Association (the “AIPLA Report”) identifying the average hourly rates broken down
by, among other things legal market, years of experience, and size of the law firm. See id.,
Ex. N.
        The Court finds that Plaintiff has sufficiently demonstrated that counsels’ hourly
rates are reasonable. The AIPLA Report, which Courts in this district have relied on in past
cases in identifying reasonable hourly rates in intellectual property cases, provides for
hourly billing rates for at nationwide firms with more than 150 attorneys – such as Knobbe
Martens and McCarter – between $524 and $972 for partners and $467 to $768 for
associates. See Kaisha v. Lotte Int’l Am. Corp., 2019 WL 5079571, at *3 (D.N.J. Oct. 10,
2019) (Mag.) (relying on 2017 version of AIPLA Report); Source Search Techs., 2016 WL


                                             2
Case 2:20-cv-02609-WJM-MF Document 21 Filed 11/17/20 Page 3 of 4 PageID: 481




7374533, at *9 (relying on 2013 AILPA Report). Both Knobbe Martens and McCarter are
large, experienced firms, and each of the hourly rates identified in the various invoices for
the attorneys that have worked on this case, which range from $375 to $480 for associates
and from $575 to $730 for partners, are well within the range of hourly rates identified in
the AIPLA Report. Accordingly, the Court concludes that each of the hourly rates charged
by counsel are reasonable.
              2.      Hours Reasonably Expended
       The second step in calculating the lodestar requires the Court to determine the hours
reasonably expended by counsel in litigating this case. AT & T Corp. v. JMC Telecom,
LLC, 2005 WL 2086194 at *4 (D.N.J. Aug. 26, 2005). In so doing, “[t]he Court must
‘review the time charged, decide whether the hours set out were reasonably expended for
each of the particular purposes described and then exclude those that are excessive,
redundant, or otherwise unnecessary.’” Kaisha, 2019 WL 5079571, at *2 (quoting Pub.
Interest Research Grp. Of N.J., Inc. v. Windall, 51 F.3d 1179, 1188 (3d Cir. 1995)).
        Here, Plaintiff seeks fees for 61 total hours expended by Knobbe Martens and
McCarter. The Court has carefully reviewed both the breakdown of hours expended on
specific litigation tasks such as drafting the complaint and motion for default judgment
provided in the Townes Declaration as well as the invoices of both firms attached as
exhibits thereto, and finds the hours expended by counsel in this case to be reasonable.
Combined, counsel spent approximately 15 hours on drafting the complaint; 4 hours on
service issues; 30 hours on requesting and moving for a default judgment; and 12 hours on
the instant motion. The Court finds that these totals are reasonable in light of the work
performed. Further, the time entries in the relevant invoices are detailed and the Court is
satisfied that none of the hours for which fees are sought are the result of excessive,
unnecessary, or duplicative work.
     Accordingly, the Court concludes that Plaintiff has satisfied its burden in
demonstrating that its request for attorneys’ fees of $29,903 is reasonable.
       B.     Costs
       Finally, Plaintiffs request reimbursement for $562.80 in costs incurred for filing the
complaint and for service of process. The Court finds that these costs are reasonable,
directly related to the litigation, and sufficiently documented in the McCarter invoices.




                                             3
Case 2:20-cv-02609-WJM-MF Document 21 Filed 11/17/20 Page 4 of 4 PageID: 482




III.      CONCLUSION
    For the reasons set forth above, Plaintiff’s motion for attorneys’ fees and costs is
GRANTED. An appropriate order follows.




                                               /s/ William J. Martini
                                               WILLIAM J. MARTINI, U.S.D.J.


       Date: November 17, 2020




                                           4
